Title: From George Washington to Brigadier General Anthony Wayne, 24 September 1779
From: Washington, George
To: Wayne, Anthony


        
          My Dear Sir,
          Head Quarters [West Point] Sepr 24th 1779
        
        I am very sorry that the painfulness of your leg prevented my having the pleasure of seeing you this morning; and I hope it will soon

be so far abated as to put it in your power to favour me with the visit you intended.
        I should not think myself justified in countermanding the trial of Major McCormick, as in the execution of orders ever so proper, there could be no necessity for violence to a child, and if it really happened, otherwise than by pure accident, I am indispensibly bound to let justice take its course. A simple narrative of facts will be the best criterion of his conduct, and a candid rather than an ingenious defence will best answer his purpose if innocent. I am with the greatest regard Dr Sir Your most Obed. serv.
        
          Go: Washington
        
      